Per Curiam.
Court-appointed counsel has made an earnest and sincere effort to be of assistance to the appellant; but the facts render the appeal hopeless from appellant’s side thereof.
He was convicted of breaking and entering and larceny. The only question presented is whether he was convicted on the uncorroborated testimony of accomplices. If we assume, without deciding, that the witness McGowan was an accomplice, there was ample corroborative testimony to support appellant’s conviction. The witness Finklestein definitely was not an accomplice, and his testimony, together with that of the other witnesses adduced by the State, was sufficient to support the conviction.

Judgment and sentence affirmed.